DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the following formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 10-21 are objected to because of the following informalities.  Appropriate correction is required.
            On line 8 of claim 10, “a first positioning portion” implies that there is a second positioning portion, but no other positioning portion is contained in the language of claim 10, where it could be changed to “a positioning portion”.
            On line 1 of claim 11, “first positioning portion” implies that there is a second positioning portion, but no other positioning portion is contained in the language of claim 11 or in the 
            On lines 2 and 5 of claim 17, “first driving mechanism” implies that there is a second driving mechanism, but no other driving mechanism is contained in the language of claim 17, or in claims 10, 13 and 15, upon which claim 17 indirectly or directly depends.  

Allowable Subject Matter
Claims 1-29 are allowed.

Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.  
            Applicant argues that the “first positioning portion” contained in claims 10 and 11 is clear since claim 13, which is depended upon claim 10, contains a “second positioning portion”.  However, claims 10 and 11 are considered to be unclear since the language of claims 10 and 11 do not contain “a second positioning portion”.  The limitations contained in claim 13 are not incorporated into claims 10 and 11, since claims 10 and 11 are not depended from claim 13. Therefore, since the language of claim 13 is not incorporated into claims 10 and 11, Applicant cannot argue that the language of claims 10 and 11 include “a second positioning portion”.  In other words, the limitation of the “second positioning portion” is not included in the limitations contained in claims 10 and 11.  Moreover, in regard to claim 13, which depends upon claim 10, if Applicant wishes to indicate that the positioning portion as contained in claim 10 is a first 
            Applicant argues that the “first driving mechanism” contained in claim 17 is clear since claim 18, which is depended upon claim 17, contains a “second driving mechanism”.  However, claim 17 is considered to be unclear since the language of claim 17 does not contain a “second driving mechanism”.  The limitations contained in claim 18 are not incorporated into claim 17 since claim 17 does not depend from claim 18.  Therefore, since the language of claim 18 is not incorporated into claim 17, Applicant cannot argue that the language of claim 17 includes “a second driving mechanism”.  In other words, the limitation of the “second driving mechanism” is not included in the limitations contained in claim 17.  Moreover, in regard to claim 18, which depends upon claim 17, if Applicant wishes to indicate that the driving mechanism as contained in claim 17 is a first driving mechanism, then Applicant can amend claim 18 to so indicate.  For example, Applicant could insert the language “wherein said driving mechanism is a first driving mechanism” into the beginning of claim 18 before “a second driving mechanism” is claimed in claim 18.  Therefore claim 17 is objected to as described above.

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        May 11, 2021